Mr. President:
Costa Rica congratulates you on your election as President of the General Assembly of the United Nations at its seventy-fifth session. We reiterate our commitment to working with you, the Secretary-General and all the Member States to achieve the objectives of this session, which is of an urgent nature today at what may be the turning point for all humankind and for the destiny of planet Earth.
The COVID-19 pandemic has brought pain, death and unemployment in one way or another to the entire family of humankind.
And as powerful as the COVID-19 pandemic is, having caused serious damage to health, economy, society, development and security, the virus appears to be just an early warning.
It is an early warning of what humankind must face in the immediate term and in the coming decades. We are still at the beginning of this path, which, as a planet, we must travel together and overcome.
Solidarity and multilateralism take on greater meaning today. Altruism and supreme values must guide us, not only because they are correct, but because today altruistic and selfish interests alike come together in the understanding that there can be no individual or national welfare if there is no shared and global welfare.
This is true for combating COVID-19, addressing migration, fighting the illegal trafficking of people, weapons or drugs, fighting poverty, promoting development, human security and women’s rights, and overcoming the threat of the climate crisis. We must ensure that even the most selfish understand this and that we all work as a team.
Skin; hope; roots; tenderness; dinner; silence; bread; house; words — those are the words that the poet Jorge Debravo used to define us in our common and basic desires.
But in my statement, in such a privileged space, I do not want rhetoric to be what allows me to capture your attention. I want that as a result of the concrete proposals that Costa Rica and its partners are making to the Assembly, for which we are asking for your consideration, hard work and support.
From the outset, Costa Rica has insisted that health is a global public good and that the World Health Organization (WHO) be called upon to lead the multilateral response to the pandemic. On 29 May, Costa Rica, the WHO and 40 other States launched a platform for the exchange of information, knowledge and intellectual property to make COVID-19 tests, treatments and technologies accessible to everyone, everywhere.
For Costa Rica, it is essential that the vaccines reach — first and foremost — those who are most vulnerable, such as the elderly, people with risk factors, women and girls, indigenous peoples and people of African descent, people deprived of their liberty and, of course, health workers and staff who are on the front lines of response throughout the world.
Participation in the proposed exchange platform is voluntary, hence I invite more States to join. From our side, we have added the equine plasma treatment developed by the Clodomiro Picado Institute of the University of Costa Rica to the platform. The treatment involves a novel development of antiviral plasma that fights the virus in the early stages of its development and seeks to prevent the patient requiring intensive care.
A second proposal that Costa Rica is promoting is the Fund to Alleviate COVID-19 Economics, also known by the English acronym FACE. FACE would be an extraordinary support fund of half a trillion dollars, financed with 0.7 per cent of the gross domestic product (GDP) of the world’s biggest and strongest economies — those that account for 80 per cent of global GDP — to be intermediated by one or several multilateral development banks as concessional loans to developing countries. The funds would be lent on a long-term basis and at fixed rates.
Those figures are modest compared to the amounts that high-income economies have made available to deal with the internal consequences of COVID-19, whether by increasing monetary flows, fiscal deficits, support for domestic businesses and jobs or their own public debt.
That amount represents the equivalent of more than 3 per cent of the average GDP of emerging and poor economies like ours. Acting in a decisive, innovative and organized way is our only option to avoid the economic destabilization of our countries and the global financial system. Acting in a decisive, innovative and organized way is how we can fulfil our commitment leave no one behind.
FACE serves to protect every country and the global community.
Ladies and gentlemen of the global community, if there is one thing we have learned from the pandemic, it is that we cannot talk about security without considering human security.
Nevertheless, global military spending continues to rise worldwide and reached the absurd sum of 1.9 trillion dollars in 2019, according to the Stockholm International Peace Research Institute, SIPRI.
The rise in military spending in 2019 was the largest annual increase in the past decade and the highest level since the end of the Cold War. The International Peace Bureau estimates that the cost of one tank could treat 26,000 people for malaria and the cost of a single aircraft carrier could reforest an area larger than the state of Florida. That is equivalent in size to Switzerland, the Netherlands, Luxembourg and Belgium combined.
If at least a fraction of all those resources were used to combat the pandemic, as well as the climate crisis, our generation could proudly say that we were able to redefine our priorities when the circumstances required it.
The permanent members of the Security Council, themselves the world’s largest arms producers, should help redirect those priorities in line with Article 26 of the Charter of the United Nations. The Security Council should then also change its name, and become the Human Security Council.
Our resources and our priorities must converge in the realization of the most ambitious and comprehensive human development programme ever conceived: the 2030 Agenda for Sustainable Development and the Sustainable Development Goals (SDGs). Those Goals are more relevant today than ever before. They provide us with a model for overcoming the crisis and prepare us for future ones. Fairer, more equitable and more sustainable societies will be more resilient to the inequalities that this terrible pandemic has revealed and magnified.
Today, we must prioritize less armament; more resources for development; more resources to combat the pandemic; more resources to counter climate change; more resources for the SDGS; less militarization and less death. That represents true human security for all peoples.
The reform of our collective security architecture can no longer be deferred. The main body responsible for the maintenance of international peace and security must become more democratic, representative, accountable and transparent.
We need a Council that looks at the root causes of conflicts, not just their symptoms. We need a Human Security Council that creates incentives to shift the world’s human and economic resources towards development and peace rather than towards the war industry. We need a Council capable of overcoming its deep internal divisions in order to work in unity, with a single voice.
Costa Rica supports the Accountability, Coherence and Transparency Group Code of Conduct regarding Security Council action against genocide, crimes against humanity or war crimes, and supports the convening of the General Assembly to consider the issue whenever a veto is issued in the Security Council.
Impunity is unacceptable. A renewed commitment to multilateralism requires ensuring that those responsible for gross human rights violations and abuses are held accountable for their actions.
Costa Rica reiterates its firm commitment to the principles and values enshrined in the Rome Statute and calls for its universal ratification, as well as to preserve the integrity and independence of the International Criminal Court. Of course, significant changes are required in the face of any unilateral sanctions against the Court’s institutions or staff, as such acts are an affront to multilateralism.
A renewed commitment to multilateralism requires respect for the Charter of the United Nations and international law without exception.
A selective approach also weakens our collective security system. Such an approach has led the nuclear-weapon States to disregard or threaten to disregard their obligations under the Treaty on the Non-Proliferation of Nuclear Weapons, while demanding that others comply. I invite all States that have not yet done so to sign and ratify that historic instrument.
In that regard, Costa Rica advocates for a Korean peninsula free of nuclear weapons, with peace, stability and security. We therefore call upon the Democratic People’s Republic of Korea to respect and implement the relevant Security Council resolutions.
Costa Rica calls for a just solution to the Palestinian question, for which the parties must resume peace talks. We are convinced that the conflict can be resolved only by the creation of two States, in line with the relevant Security Council resolutions, to coexist side by side in democracy, justice and peace. Furthermore, we welcome the peace agreements between Israel, the United Arab Emirates and Bahrain.
In our America, we wish to draw attention to the economic blockade against Cuba, which is affecting its population. We reiterate that the situation must cease. We also believe that a peaceful, expeditious and democratic solution, under the auspices of the other States of the region, is needed to address the grave political and humanitarian situation in Venezuela and the violations of human rights that its people are experiencing.
Costa Rica joins the concerns expressed by the High Commissioner for Human Rights, Ms. Michelle Bachelet, in her recent report to the Human Rights Council on the situation in Nicaragua. We strongly urge the Government of this sister country to constructively address its internal tensions and structural problems and to orient its actions towards the well-being of its citizens. Ensuring respect for human rights and fundamental freedoms is the only path that leads to peace, inclusion and development.
The tragedy that Haiti is experiencing calls for joint action. Caravans of Haitian men, women and children are travelling across the Americas in search of better conditions, and it is high time that we worked together to help to resolve this grave humanitarian situation.
Many violations of international law are committed every day through disinformation, cyberattacks, cybercrime and interference in electoral processes.
In that connection, Costa Rica welcomes the General Assembly resolutions calling on all Member States to heed the reports of the Group of Governmental Experts, which confirm the applicability of existing international law, including the Charter of the United Nations in its entirety, to that new area. However, the task of seeking greater guarantees for individuals and institutions in such matters must befall the international community.
Mr. President,
If COVID-19 is an early warning for humankind, the climate crisis and inequality are the greatest threats to human security for our generation and the next. We must embrace the complexity of our tasks, rather than shy away from them. Reason, empathy, science, fraternity and speaking the truth — however hard it may be — must triumph over simplistic, hateful or polarizing discourse which, in its simplicity and superficiality, hinders the progress required by action and dampens the human spirit.
Those complex tasks involve ensuring the implementation of the most relevant sustainable development instrument, namely the 2030 Agenda, the Paris Agreement on Climate Change, the Addis Ababa Action Agenda, the Post-2020 Global Biodiversity Framework and the Sendai Framework for Disaster Risk Reduction 2015-2030. They also require the necessary fiscal space, debt relief measures, official development assistance and international cooperation to close the gap between development goals and the actions it calls for.
We cannot speak about sustainability without taking the necessary action for the effective protection of our oceans and their biodiversity. For that reason, Costa Rica is actively participating in the negotiations on the new agreement for the protection of biodiversity in areas beyond national jurisdiction and the negotiations on mining code regulations within the framework of the International Seabed Authority. We are raising our voice so that no mining contract will be considered insofar as the effective protection and preservation of the marine environment cannot be guaranteed.
Together with France, we are also promoting the High Ambition Coalition to ensure that 30 per cent of the world’s land and sea territories are protected by 2030, as a nature-based solution to the climate crisis.
Every pandemic that has affected humankind throughout its history has come and gone. The question is: how well will we tackle our pandemic, and how well will we emerge from it? We will overcome this crisis, but how do we envision our new beginning? We must build inclusive, sustainable, carbon-free economies that respect human rights.
Mr. President:
Costa Rica renews its commitment to a multilateralism focused on the dignity of people, especially those who are most vulnerable. Our multilateralism must be agile and action-oriented. We firmly believe that international security, national security and human security are not separate concepts, but go hand in hand. Our multilateralism must be entrepreneurial and resilient, promoting inclusive, sustainable and carbon-free economies.
As we commemorate this anniversary, Costa Rica renews its commitment to the hope that allows us to continue our mission — even under the most adverse conditions. We hope that the United Nations will fulfil the duty it has undertaken to all humankind and contribute to fostering peace not through words, but through actions.
May the world end this chapter with the same words as this poet:
“I have returned to my country. That part of me, at least, that was far away, shrouded in the fog of not knowing, of not believing, has returned. Today I see those who fill the streets, the squares, the parks, in their everyday clothes; I see those who tie their shoes, early in the morning, as if they were attached to the weight of the world; in all of them, there is a light that is not just the reflection of the red taxis, or the sound of the newspaper hitting the door like a gunshot, or the flash of the ticket you show on the train which accounts for your payment only of the kilometres you’re travelling that day.
I see the light of another time.
It is ours.”
Thank you very much.